EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of vehicle remaining range prediction.
The prior art of record does not teach or render obvious the following limitations
“control the output system of the host vehicle to provide an indication of a remaining energy range for the vehicle, the remaining energy range being determined based on: 
1) the amount of energy stored in the energy storage system corresponding to the data acquired by the sensor; and 
2) an anticipated operating condition for a forthcoming location of the host U.S. Patent Appln. Serial No.: 15/916,662Page 3 of 12 Response to the Non-Final Office Action mailed November 18, 2020 Dated: February 18, 2021 vehicle, the forthcoming location being along a route to a destination for the host vehicle, the anticipated operating condition being determined based on a subset of the compiled data, the subset including the at least one operating condition at a respective location, provided from two or more of the plurality of vehicles that have traversed the respective location and that have a vehicle type that is the same as a vehicle type of the host vehicle, the respective location being proximate to the forthcoming location of the host vehicle, the vehicle type for the host vehicle and the two or more of the plurality of vehicles including: 

2) the same body style; and 
3) powered by the same type of prime mover when located proximate to the forthcoming location." 
Thus claims 1-8, 11-19 and 21-22 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/L.E.L./Examiner, Art Unit 3663
/MACEEH ANWARI/Primary Examiner, Art Unit 3663